104 Cal. App. 2d 494 (1951)
SANTA BARBARA LODGE NO. 605, LOYAL ORDER OF MOOSE (a Corporation), Appellant,
v.
WILLIAM L. PENZNER, Respondent.
Civ. No. 18261. 
California Court of Appeals. Second Dist., Div. Two.  
May 29, 1951.
 McGee & De Loreto for Appellant.
 Schauer, Ryon & McMahon and Guy E. Ward for Respondent.
 WILSON, J.
 This action was commenced in Santa Barbara County for the specific performance of a contract for the sale of real property in that county, or for damages in the event defendant should be unable to fulfill the terms of the contract.
 Defendant's motion for change of venue to Los Angeles County on the ground that he is a resident of the latter county was granted and plaintiff has appealed from the order.
 [1] The county in which the real property is situated is the county in which the case should be tried. (Code Civ. Proc.,  392; Kopke v. Carlson, 98 Cal. App. 155, 157 [276 P. 606]; McFarland v. Martin, 144 Cal. 771, 774 [78 P. 239].)
 Order reversed.
 Moore, P. J., and McComb, J., concurred.